705 N.W.2d 687 (2005)
474 Mich. 917-18
Wiater
v.
Great Lakes Recovery Centers, Inc.
No. 128139.
Supreme Court of Michigan.
November 10, 2005.
Application for Leave to Appeal.
SC: 128139, COA: 250384.
On order of the Court, the application for leave to appeal the January 27, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall include among the issues to be addressed at oral argument: (1) whether this danger was open and obvious, (2) which party has the burden to prove that a special aspect exists, and (3) whether defendant's failure to undertake measures to diminish the alleged risk itself constituted a "special aspect" under Lugo v. Ameritech Corp., Inc., 464 Mich. 512, 516, 629 N.W.2d 384 (2001). The parties may file supplemental briefs within 28 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.